~

7
yt

. Case 19-21093-LMI Doc 43-4 Filed O5/HRNH GIT FRRCEHEEAEIE TEM

CEFN 200SRADS S799

OR Bk 26744 Pas 2599 - 2607) (9pgs}
Prepared By Heidi Jones RECORDED 02/06/2UN9 15 16 31
Wells Fargo Bank, N A "TG BOC TAX 785 05
1000 Blue Gentian Rd INTANG TAX 448 50
Eagan MN 55121 HARVEY RUVINe CLERK OF COURT

MIAMI-DADE COUNTYs FLORIDA

Return To Real Advantage, LLC
1000 Commerce Dr Ste 420

Pittsburgh, PA 15275

\

 

[Space Above This Line For Recording Data
State of Flonda FHA Case —e |

ADJUSTABLE RATE
HOME EQUITY CONVERSION MORTGAGE

THIS MORTGAGE ("Security Instrument’) Is given on 01/26/09 The
grantor is CLEVELAND BART, A SINGLE PERSON

whose address is 1641 NW 155 STREET, MIAMI GARDENS, FLL 33054

(‘Borrower") This Security
Instrument is given tO WELLS FARGO BANK, N A

which ts
organized and existng under the laws THE UNTTED STATES
and whose address 's
PO BOX 11701
NO 071014701 "Lender”) Borrower
as agreed to repay fo Lender amounts which Lender is obligated to advsnos including future

advances, under the terms cof a Home Equity Conversion Loan Agreement dated the same date as
this Sacunty Instrument (Loan Agreement") The agreement to repay Is evidenced by Borrowers
Note dated the same date as this inty Instrument ( Note") This Secunty Instrument secures to
Lender {a) the repayment of the debt evidenced by the Note with interest at a rate subject
to adjustment, and all renewals extensions and modifications of the Note up to @ maximum
amount Of Two HUNDRED TWENTY FOUR THOUSAND TWO HUNDRED FIFTY AND 00/100

(US $ 224250 00 ) (b) the payment of all other sums with interest, advanced
under Paragraph 5 to protect the secunty of this Secunty Instrument or otherwse due under the
terms of fhis Securty Instrument and (c) the performance of Borrowers covenants and

agreements under this nty Instrument and the Note The full debt, including amounts descnbed
in (a) (b) and (c) above if not pad earier is due and payable on

JANUARY 28TH , 2090 For this purpose Borrower does hereby mortgage, grant and
convey to Lender the following descnbed property located In MIAMI-DADE
County Flonda

Page t

 

EXHIBIT

D

 
Case 19-21093-LMI Doc 43-4 Filed 05/27/20 Page 2 of9

SEE ATTACHED LEGAL DESCRIPTION

which has the address of 1641 NW 155 STREET
[Street]

MIAMI GARDENS, FL 33054

{City State Zip]

("Property Address")

TOGETHERWITH all the improvements now or hereafter erected on the property and all
easements nghts appurtenances, and fixtures mow or hereafter a part of the property All
replacements and additions shall also be covered by this Secunty Instrument All of the foregoing is
referred to in this Securty Instrument as the "Property ”

BORROWERCOVENANTS that Borrower ts lawfully sesed of the estate hereby conveyed
and has the nght to mortgage grant and convey the Property and that the Property is
unencumbered Borrower warrants and will defend generally the title to the Property against ail
claims and demands subject to any encumbrances of record

THIS SECURITY INSTRUMENT combines uniform covenants for national use and
non-unform covenants with limited vanations by junsdiction to consttute a uniform security
instrument covering real property

UNIFORM COVENANTS Borrower and Lender covenant and agree as follows

1 Payment of Pnncipaland Interest. Borrower shail pay when due the principal of and
intarast on the debt evidenced by the Note

2 Paymentof PropertyCharges Borrower shail pay all property charges consisting of taxes
ground rents flood and hazard insurance premiums and special assessments in a tmely manner
and shall provide evidence of payment to Lender, unless Lender pays property charges by
withholding funds from monthly payments due to the Borrower or by charging such payments to a
line of credit as provided for in the Loan Agreement

Fire, Flood and Other Hazard Insurance Borrower shall insure all improvements on the

Property whether now in eastence or subsequently erected, against any hazards casualties and
contingencies, including fire This insurance shall be maintained in the amounts to the extent and
for the penods required by Lender or the Secretary of Housing and Urban Developmeni
(“Secretary”) Borrower shall also insure all improvements on the Property whether now in
existence or subsequently erected against loss by floods to the extent required by the Secretary
All insurance shall be camed with companies approved by Lender The insurance policies and any
renewals shall be held by Lender and shail include loss payable clauses in favor of and in a form
acceptable to Lender

In the event of loss Borrower shall give Lender immediate notice by mail Lender may make
proof of loss if not made promptly by Borrower Each insurance company concerned is hereby
authonzed and directed to make payment for such loss to Lender instead of to Borrower and to
Lender jointly Insurance proceeds shail be applied to restoration or repair of the damaged Property
if the restoration or repair is economically feasible and Lender's security is not lessened If the
restoration or vepair is not economically feasible or Lenders secunty would be

a mr?

OH.

 
Case 19-21093-LMI Doc 43-4 Filed 05/27/20 Page 3of9

lessened, the insurance proceeds shall be applied first to the reduction of any indebtedness under a
Second Note and Second Secunty Instrument held by the Secretary on the Property and then to the
reduction of the indebtedness under the Note and this Security instrument Any excess insurance
proceeds aver an amount required to pay all outstanding indebtedness under the Note and this
Secunty Instrument shall be paid to the entity legally entitled thereto

In the event of foreclosure of this Secunty Instrument or other transfer of title to the
Property that extinguishes the indebtedness ail nght ttle and interest of Borrower in and to
insurance policies in force shall pass to the purchaser

4 Occupancy, Preservation, Maintenance and Protection of the Property; Borrower's Loan
Application, Leaseholds Borrower shall occu establish, and use the Property as Borrowers
principal residence after the executon of this Secunty Instrument and Borrower (or at least one
Borrower if initially more than one person are Borrowers) shall continue to occupy the Property as
Borrowers principal residence for the term of the Secunty Instrument. "Pnncipai residence" shall
have the same meaning as in the Loan Agreement

Borrower shal! not commit waste or destroy damage or substantially change the Property
or allow the Property to detenorate reasonable wear and tear excepted Borrower shail also be in
default if Borrower durmng the joan application process, gave matenally fatsa or inaccurate
information or statements to Lender (or failed to provide Lender with any matenal information) in
connection with the loan evidenced by the Note including but not limited to, representations
conceming Borrower's occupancy of the Property as a pnncipel residence If this Secunty
Instrument is on a leasehold Borrower shall comply with the provisions of the lease if Borrower
acquires fee title to the Property the leasehold and fee tile shall not be merged unless Lender
agrees to the merger in writing

5 Chargesto Borrower and Protection of Lender's Rights in the Property Borrower shail
pay all governmental or municipal charges, fines and impositlons that are not included in Paragraph
2 ‘Borrower shall pay these obligations on time directly to the entity which is owed the payment if
fallure to pay would adversely affect Lender's interest in the Property upon Lender's request
Borrower shall promptly fumish to Lender receipts ewdencing these payments Borrower shail
promptly discharge any hen which has pronty over this Security
Instrument in the manner provded in Paragraph 712(c)

if Borrower fails to make these payments or the property charges required by Paragraph 2,
or fails to perform any other covenants and agreements contained in this Security Instrument or
there |s a legal proceeding that may significantly affect Lender's nghts in the Property (such as 2
proceeding in bankruptcy fer condemnation or to enforce laws or regulations) then Lender may do
and pay whatever 1s necessary to protect the value of the Property and Lender's rights in the
Property including payment of taxes, hazard insurance and other items mentioned In Paragraph 2

To protect Lender's secunty tn the Property Lender shall advance and charge to Borrower
all amounts due to the Secretary for the Mortgage Insurance Premium as defined in the Loan
Agreement as wall as all sums due to the loan servicer for servicing activites as defined in the Loan
Agreement Any amounts disbursed by Lender under this Paragraph shall become an additional debt
of Borrower as provided for im the Loan Agreement and shall be secured by this Secunty
Instrument

6 Inspection Lender or its agent may enter on inspect or make appraisals of the Property
in a reasonable manner and at reasonable tmes provided that Lender shall give the Borrower notice
prior to any inspection or appraisal specifying a purpose for the Inspection or appraisal which must
be related to Lenders interest in the Property tf the property {s vacant or abandoned or the loan ts
in default, Lender may take reasonable action to protect and preserve such vacant or abandoned
Property without notice to the Borrower

7 Condemnation The proceeds of any award or claim for damages, direct or
consequental in connecton with any condemnaton or other taking of any part of the Property or
for conveyance in place of condemnation shall be paid to Lender The proceeds shall be appled
first to the reduction of any indebtedness under a Second Note and Second Security Instrurnent
held by the Secretary on the Property and then to the reduction of the indebtedness under the
Note and this Security Instrument Any excess proceeds over an amount required to pay all
outstanding Indebtedness under the Note and this Security Instrument shall be paid to the entity
legally entitled thereto

P| ne
bill:

 
Case 19-21093-LMI Doc 43-4 Filed 05/27/20 Page 4of9

& Fees Lender may collect fees and charges authorized by the Secretary

9 und Acceleratronof Debt.

3 ue ssf paccele tags may require immediate payment in full of all sums secured by

this Secunty Instrument if
(}) A Borrower dies and the Property ts not the pnncipal residence of at least one
suring Borrower or
(1) All of a Borrower's title in the Property (or his or her beneficial interest in a trust
owning all or part of the Property) is sold or otherwise transferred and no other
Borrower retains tle to the Properfy in fee simple or retains a leasehold under a lease
for less than 99 years which is renewable or a lease having a
remaining penod of not [ass than 50 years beyond the date of the 100th birthday of
the youngest Borrower or retains a life estate (or retaining @ beneficial interest in a trust
with’ such an interest in the Property)

b) Due and Payable with Secretary Approval Lender may require immediate payment in
ft of all sums secured by this Sonake instrument upoy approval of the Secretary if

® The Property ceases to be the principal residence of 42 Borrower for reasons other
wan death and the Property is not the pnncipal residence of at least one other
orrower or

(i) For @ penod of longer than twelve (12) consecutive months a Borrower fails to

occupy ty because of ph or mental illness and the Property is not the
nncipal residence of at least one Borrower or
fun) An obligation of the Borrower under this Secunty Instrument is not performed

{c) Notice to Lender Borrower shall notify Lender whenever any of the events listed in
his Paragraph (a) (u) or (b) occur

{d) Notice to Secretary and Borrower Lender shall notfy the Secretary and Borrower
whenever the oan becomes due and payable under Paragraph 9 (a} wy) or (B) Lender shall
not have the nght to commence foreclosure until Borrower has had thirty (30} days efter
notice to either

() Correct the matter which resulted in the Security Instrument coming due and
able or
u) Pay the balance tn full, or
ul} Sel the Property for the lesser of the balance or 95% of the appraised value end
apply, thea net proceeds of the sale toward the baiance, or
(iv) Provide the Lender with a dead in leu of foreclosure
(e) Trusts Conveyance of e Borrower's interest in the Property to a trust which meets the
requirements of the Secretary, of conveyance of a trust's interests in the Property toa
Borrower shail not be considered a conveyance for purposes of this Paragraph 9 A trust
shall not be considered an occupant or bé considered as having a pnnapal residence for
purposes of this Paragraph 9
M4 Mortgage Not insured Borrower agrees that should this Secunty Instrument and the
ote not be eligble for insurance under the National Housing Act within
SIXTY DAYS from the date hereof if permitted by applicable iaw Lender may
at its opten require immediate payment in full of ali sums secured by ths Securty
instrument. A wntten statement of any authonzed agent of the Secretary dated
subsequent to SIXTY DAYS from the date hereof dechrung to insure this Secunty
Instrument and the Note shall be deemed conclusive proof of such mneliglbrnty
Notwithstanding the foregoing this opton may not be exercised by Lender when
unavatability of insurance is solely due to Lender's failure to remit a mortgage insurance
prermum to the Secretary
16 No Deficiency Judgments Borrower shall have no personal liability for payment of the
debt secured by this Secunty Instrument. Lender may enforce the debt only through sale of the
Property Lender shall not be permitted to obtain a deficiency judgment against Borrower #f the
Secunty Instrument 1s foreclosed If this Secunty Instrument 1s assigned to the Secretary upon
demand by the Secretary Borrower shall not be hable for any difference between the mortgage
insurance benefits paid to Lender and the outstanding indebtedness Including accrued Interest
owed by Borrower at the time of the assignment
11 Reinstatement. Borrower has 2 right to be remstated f Lender has required immediate
payment in full This nght apphes even after foreclosure proceedings are instituted To reinstate
this Secunty Instrument, Borrower shall correct the condition which resulted in the requirement for
immediate payment in full Foreclosure costs and reasonable and customary attomeys fees and
expenses properly associated with the foreclosure

O4KA 02/02 Page 4

(a

 
Case 19-21093-LMI Doc 43-4 Filed 05/27/20 Page5of9

proceeding shall be added to the principal balance Upon reinstatement by Borrower this Secunty
Instrument and the obligations that it secures shall remain in effect as if Lender had not required
immediate payment in full However, Lender is not required to permit reinstatement iF (1) Lender
has accepted reinstatement after the commencement of foreclosure proceedings within two years
immecdtately preceding the commencement of a current foreclosure proceeding cry reinstatement
will prectude foreclosure on different grounds in the future or {il} reinstatement will adversely affect
the priority of the Secunty Instrument.
42 Lien Status
fa) Modification Borrower agrees to extend this Secunty Instrument in accordance with this
aragraph 12(a) If Lender determines that the original lien status of the Security Instrument
IS jeopardized under state law {including but not lunited to situations where the amount
secured by the Secunty Instrument equals or exceeds the maximum pnnapal amount stated
or the maximum period under which loan advances retain the same lien pnonty initally
granted to [oan advances has expired) and state law permits the onginal lien status to be
faintained for future loan advances through the execution and recordation of one or more
documents then Lender shall obtain ttle evidence at Borrower's expense if the title
evidence indicates that the Property is not encumbered by any hens (except this Secunty
Instrument the Second Security Instrument described in Paragraph 13(a) and any
subordinate liens that the Lender determines will also bs subordinate to any future
loan advances) Lender shall request the Borrower to execute any documents necessary to
protect the Jien status of future loan advances Borrower agrees to execute such
documents If state law does not permit the orginal lien status to be extended to future loan
advances Borrower will be deemed to have failed to have performed an obligation under
this Security instrument
(b) Tax Deferral Programs Borrower shall not partcipate in a real estate tax deferral
program if any ‘lens created by the tax deferral are not subordinate to this Secunty
instrument
() PriorLlens Borrower shall promptly discharge any hen which has pnonty over this
inty Instrument unless Borrower (a) agrees in wntng to the payment of the obligation
secured by the len in a manner acceptable to Lender (b) contests in good faith the lien by
or defends against enforcement of the lien in_ legal proceedings which in the Lender's
opinion operate to prevent the enforcement of the lten or forfeiture of any part of the
Property or (c) secures from the holder of the lien an agreement satisfactory to Lende
subordinaling the len to all amounts secured by this Security Instrument If Lender
determines that any part of the Property ts subject to a lien which may attain prority over
this Secunty Instrument Lender may give Borrower a notice identifying the lien Borrower
shail satisfy the llen or take one or more of the actons set forth above within 10 days of
the giving of notice
13 Relationshipto Second Secunty Instrument.
(a) Second Secunty Instrument in order to secure payments which the Secretary may make
to or on behalf of Borrower pursuant to Section 2560] 08) of the National Housing Act
and the Loan Agreement, the Secretary has required Borrower to execute a Second Note
and @ Second Secunty Instrument on the Property
(b) Relationship of First and Second Secunty Instruments Payments made by the Secretary
shall nat be included In the debt under the Note unless
1) This Secunty instrument is assigned to the Secretary; or
i The Secretary accepts reimbursement by the Lender for all payments made by the
ecretary
If the circumstances desenbed in (} or (i!) occur than all payments by the Secretary
including interest on the payments but excluding late charges paid by the Secretary, shall
be included in the debt under the Nate
c) Effect on Borrower Where there 1s no assignment or reimbursement as described in
b)(1) or (1) and the Secratary makes payments fo Borrower, then Borrower shall not

') Be required to amounts owed under the Note or pay any rents and revenues of
@ Property under Paragraph 19 to Lender or a receiver of the Property until the
Secretary has required payment in full of all outstanding principal and accrued Interest
under the Second Note, or
) Be obligated to pay interest or shared appreciation under the Note at any tme
ether accrued before or after the payments by the Secretary and whether or not
accrued interest has been included In Pnncipal balance under the Note

OSXA 0202 Page 5

Gib:

 
Case 19-21093-LMI Doc 43-4 Filed 05/27/20 Page 6of9

{d) No Duty of the Secretary The Secretary has no duty to Lender to enforce covenants of

the Second Securty Instrument or to take actions to preserve the value of the Property,

even though Lender may be unable to collect amounts owed under the Note because of

resinctions in this Paregraph 13

44 Forbearanceby LenderNot a Walver Any forbearance by Lender in exercising any nght
or remedy shall not be a warver of or preclude the exercise of any nght or remedy

5. Successorsand AssignsBound, Joint and Several Liability The covenants and

agreements of this Security Instrument shall bind and benefit the successors and assigns of Lender
Borrower may not assign any mghts or obligatons under this Secunty Instrument or under the Noie
except to a trust that meets the requirements of the Secretary Borrower's covenants and
agreements shail be joint and several

16 Notices Any notice to Borrower provided for in this Secunty Instrument shall be given
by delivering it or by mazting tt by first class mall unless applicable law requires use of another
method The notice shal! be directed to the Property Address or any other address all Borrowers
jointly designate Any notice to Lender shall be given by first class mail to Lender's address stated
herein or any address Lender designates by notice fo Borrower Any notice provided for in this
Security instrument shall be deemed to have been given to Borrower or Lender when given as
provided in this Paragraph 16

7 GoverningLaw; Severability This Secunty Instrument shall be governed by Federal law

and the law of the junsdichon in whieh the Property is located In the event that any provision or
clause of this Secunty Instrument or the Note contlicts with applicable law such confict shall not
affect other provisions of this Secunty Instrument or the Note which can be given effect without the
conflicting provision To this end the provisions of this Secunty Instrument and the Note are
declared to be severable

18 Borrower's Copy Borrower shail be given one conformed copy of the Note and this
Secunty Instrument

NON-UNIFORM COVENANTS Borrower and Lender covenant and agree as follows

18 Assignmentof Rants Borrower unconditionally assigne and transfers to Lender ell the
rents and revenues of the Property Borrower authonzes Lender or Lender's agents to collect the
rents and revenues and hereby directs each tenant of the Property to pay the rents to Lender or
Lender's agents However pnor to Lender's notice to Borrower of Borrower's breach of any
covenant or agreement in the Secunty Instrument, Borrower shall collect and receive all rents and
revenues of the Property as trustee for the benefit of Lender and Borrower This assignment of rents
constitutes an absolute assignment and not an assignment for additional security only

If Lender gives notice of breach to Borrower (a) all rents recerved by Borrower shall be held
by Borrower as trustee for benefit of Lender only to be applied to the sums secured by tus Secunty
Instrument, (b) Lender shalt be enbiled to collect and recerve ail of the rents of the Property and (c}
each tenant of the Property shall pay all rents due and unpaid to Lender or Lender's agent on
Lender's written demand to the tenant.

Borrower has not executed any pror assignment of the rents and has not and will not
perform any act that would prevent Lender from exercising its nghts under this Paragraph 19

Lender shail not be required to enter upon take control of or maintain the Property before or
after giving notice of breach to Borrower However Lender or a judicially appointed receiver may do
se at any time there is a breach Any appheation of rents shall not cure or waive any default or
invalidate any other nght or remedy of Lender This assignment of rents of the Property shall
terminate when the debt secured by this Secunty instrument is paid in full

20 ForeclosureProcedure If Lenderrequiresimmadiatepayment in full under Paragraph,
Lender may foreclose this Security Instrument by judicial proceeding Lender shall be entitled to
collect all expenses incurred in pursuing the remedies provided in this Paragraph 20, including, but
not limited to, reasonable attorneys fees and casts of title evidence

XB77 0202 Page 6

aH

 
Case 19-21093-LMI Doc 43-4 Filed 05/27/20 Page 7 of9

21 Lien Prority The full amount secured by this Security Instrument shall have the same
prionty over any other liens on the Property as if the full amount had been disbursed an the date the
intial disbursement was made regardless of the actual date of any disbursement The amount
secured by this Secunty Instrument shall include all direct payments by Lender to Borrower and all
other loan advances permitted by this Security Instrument for any purpose This hen pnonty shall
apply notwithstanding any State conshtution law or reguiaton except that this
len pnonty shall not affect the pnorty of any lene for unpaid State or local governmental unit
special assessments or taxes

22 Adjustable Rate Feature Under the Note the inital stated interest rate of

2 180% which accrues on the unpaid principal balance (“Imtal Inferest Rate’) ts subject
to change, as descnbed below When the mterest rate changes the new adjusted interest rate wil
be applied to the total outstanding pnncipal balance Each adjustment to the interest rate wil be
based upon the weekly average yield on United States Treasury Secunties adjusted to a constant
matunty of one year as made available by the Federal Reserve Board in Statistical Release H 15
(519) (‘index") plus a margin If the Index is no longer available Lender wil use as a new Index any
index prescribed by the Secretary Lender will give Borrower notice of the new Index

Lender will perform the calculatons desenbed below to determine the new adjusted interest
rate The interest rate may change on the first day of APRIL 2009 and on CO that
day of each succeeding year E] the first day of each succeeding month (“Change Date") unt
the loan ts repaid in full

The value of the Index will be determmed, using the most recent Index figure available thirty
(30) days before the Change Date ("Current Index") Before each Change Date the new interest
rate wil be calculated by adding @ margin to the Current Index The sum of the margin plus the
Current Index will be called the “Calculated Interest Rate" for each Change Date The Calculated
Interest Rate will be compared to the interest rate In effect immeaiately pror to the current Change
Date (the "Existing Interest Rate")

(Annually Adjusting Vanabie Rate Feature) The Calculated Interest Rate cannot be more
than 20% higher or lower than the Existing Interest Rate, nor can it be more than 50% higher or
lower than the Inital interest Rate

x] (Monthly Adjusting Vanable Rate Feature) The Calculated Interest Rate will never

Increase above TWELVE AND 1380/1000 reent ( 12 180 %)
The Calculated Interest Rate will be adjusted if necessary to comply hy these rate

limitaton(s) and will be in effect until the next Change Date At any Change Date if the Calculated
Interest Rate equals the Existing Interest Rate the interest rate will not change

23 Release Upon payment of all sums secured by this Secunty Instrument, Lender shall
release this Secunty Instrument without charge to Borrower Borrower shall pay any recordation
costs

24 Compoundinterest. At the end of each month accrued interest shall be added to and
made a part of the pnncipal balance as a Loan Advance and shall likewise thereafter bear interest

25 Attomeys Fees As used in this Security Instrument and the Note “attorneys fees’
shall include any attorneys fees awarded by an appellate court

weve 02/02 Page 7

df

 
 

me eee

_ Case 19-21093-LMI Doc 43-4 Filed 05/27/20 Page 8 of9

27 Ridersto this Secunty Instrument If one or more nders are executed by Borrower and
recorded together with this Secunty Instrument, the covenants of each such nder shall be
incorporated into and shall amend and supplement the covenants and agreements of this Secunty

instrument as ff the nder(s) were a part Security Instrument. [Check applicable box(ss) }
Condominium Rider Shared Appreciation Rider Planned Unit Development Rider
Other (Specify) CO Ci P

BY SIGNING BELOW Borrower accepts and agrees te the terms contained in this Secunty
Instrument and in any mder{s) executed by Borrower and recorded with it

Witnesses

Che bat! (Sea) Sea

CLEVELAND HART

 

 

{Seel) (Sealy
Borrower Borrower

[Space Below This Line For Acknowledgment]
STATEOF lend , COUNTY Ss fount — Dada
The foregoing instrument was acknowledged before me this wa” day of Povey 2X}

”  Celend tet

@ or: who has produced A heeda Taavree's Ueersé

who (s personally known to m
as identification and who did (did nat) take an cath

Hy Comemseset for _ Hal doncl

or MARISOL FERNANDEZ
. «_ MY COMMISSION # 00 416513
we EXPIRES Apni7 2008 Name Maret _ f.

ret Bonded Thu Budget Notary Sertons

xB79 087 Page 8

 
Case 19-21093-LMI Doc 43-4 Filed 05/27da®: Bage S944 FG 24607
’ ' LAST PAGE

EXHIBIT A

LOT 15 BLOCK | OF RAINBOW GARDENS ACCORDING TO THE PLAT THEREOF, AS RECORDED IN
PLAT BOOK 43, PAGE 55 OF THE PUBLIC RECORDS OF MIAMI DADE COUNTY FLORIDA

COMMONLY KNOWN AS 1641 NW 155TH STREET OPA LOCKA, FL 33024
TAX IDH 3421140010150

BEING THE SAME PROPERTY CONVEYED TO CLEVELAND HART AND PAULINE HART, BY DEED

DATED 6/9/1987 AND RECORDED 6/16/1987 IN DEED BOOK VOLUME 13314 PAGE I> IN
MIAMI DADE COUNTY FLORIDA
